I concur in the result. The reasons given for holding relator not punishable for contempt are sound and in accord with the former rulings of this court.
I believe the majority opinion absolutely right in holding that a failure to observe the terms of rule 7 is not jurisdictional rendering the judgment void. I think the opinion, since it has gone into the matter, should go further and let litigants know that this court will regard inadvertent omissions to follow rule 7 as mere irregularities, not reviewable on appeal unless brought to the attention of the trial court and a ruling had thereon, and in no event a ground for reversal unless prejudice has been suffered by the party complaining.
It may be that this court can refuse to review an appeal on the ground that rule 7 was not followed, whether the parties complain of such irregularity or not, or whether anybody's rights have been harmed thereby, but such action would be very unreasonable, as well as arbitrary, and hardly comport with the dignity of the court.
See dissenting opinions in Harrington v. White, ante, p. 291, 61 P.2d 392, and Davis v. Chilson, ante, p. 366,62 P.2d 127, just decided. *Page 402